phelanwilliamofferlet_image1.jpg [phelanwilliamofferlet_image1.jpg]


Exhibit 10.37


April 30, 2020         




Mr. William L. Phelan
[**]




Dear Bill,


I am pleased to confirm our offer of employment to you for the position of
Senior Vice President / Chief Accounting Officer of MiMedx Group, Inc. (“MiMedx”
or “Company”), which employment is to commence on or before May 1, 2020. In this
position, you will report directly to Peter Carlson, Chief Financial Officer.


Your initial base salary will be $13,461 (gross before deductions) per biweekly
pay period, which is equivalent to the gross amount of $350,000 on an annualized
basis. Your salary will be payable on a biweekly basis. Your future salary
adjustments will be in accordance with Company policy and based upon individual
and Company performance.


You will be eligible to participate in the MiMedx Management Incentive Plan
(“MIP”) with an annual target bonus amount equal to forty percent (40%) of the
base salary paid to you in accordance with the terms of such program in effect
from time-to-time. You will be eligible to begin participating in the MIP
effective immediately upon employment and your participation in the 2020 MIP
will be based on a full year and will not be prorated. Your 2020 MIP incentive
will be calculated based on the achievement of MiMedx financial targets and your
individual objectives. The individual objectives will be comprised of one or
more key operational measures and/or outcomes that are specific to your position
and directly influenced by your performance. In the 2020 MIP, specified portions
of your above-referenced target bonus are expected to be allocated to a) MiMedx
revenue performance, b) MiMedx Adjusted Earnings Before Interest, Taxes,
Depreciation and Amortization (“Adjusted EBITDA”) and c) your performance in the
attainment of your 2020 individual objectives. Following the final approval of
the 2020 MIP by the MiMedx Board of Directors, you will receive further
confirmation of the details of the 2020 MIP.


Immediately upon employment, you will be eligible to begin accrual of PTO
benefits at the accrual rate of twenty (20) days per annum.


Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each position eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position, your target annual long-term incentive value is seventy
percent (70%) of your annual base salary.
As an incentive to enter employ of the Company, the Company will make a
restricted stock unit (RSU) award to you with an initial value of $350,000. Such
Restricted Stock Unit Award will be subject to the terms of the applicable grant
and the terms and conditions of the Company’s 2016 Equity and Cash Incentive
Plan and the Restricted Stock Award Agreement. One-third of the award shall vest
on each anniversary of the date of grant, provided you remain employed by the
Company.


As an additional incentive to enter into employ of the Company, the Company will
make a second RSU award to you with an initial value of $150,000. Such
Restricted Stock Unit Award will be subject to the terms of the applicable grant
and the terms and conditions of the Company’s 2016 Equity and Cash Incentive
Plan and the Restricted Stock Award Agreement. One-third of the award shall vest
upon the achievement of each of the following performance milestones to the
satisfaction of the Chief Financial Officer:




Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





1.
The Company files its annual report on Form 10-K for the year ended December 31,
2019 no later than 100 days following the date it filed its annual report on
Form 10-K for the year ended December 31, 2018;

2.
MiMedx is relisted on either the NASDAQ or NYSE no later than 6 months following
the filing of the 2019 Form 10-K;

3.
With the consent of the Company’s independent registered accountants, the
Company transitions from cash accounting to accrual based accounting no later
than October 1, 2020.



The Company will not require your relocation to the Marietta, Georgia area, but
rather allow you to commute on a weekly basis from your residence in Media,
Pennsylvania to Marietta, Georgia. During this time, you will be expected to
primarily work from the Company’s Marietta, Georgia office and maintain a
schedule averaging four and one-half (4.5) days per week working from the
Marietta office or traveling on Company business, unless otherwise agreed
between you and the Chief Financial Officer.
The MiMedx Board of Directors will review your full compensation package as you
are expected to be a 16b officer. The terms of your offer include the specific
compensation arrangements described above as well as a Change of Control
Severance and Restrictive Covenant Agreement. The Company has retained a
compensation consultant which is, among other things, reviewing the Company’s
severance plan(s) for executives. The consultant will make a formal
recommendation to the Compensation Committee of the Board of Directors. You will
be entitled to the severance benefits approved by the Compensation Committee for
non-CEO executives and will be presented a retention agreement once such
benefits are approved.


You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following the date of your employment. You will be eligible to participate in
the MiMedx Group 401(k) Plan effective the first day of the month following your
employment.


Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.


This offer is contingent upon a favorable background investigation and a
pre-employment drug screen result. You will receive an email to complete the
application process on ADP which includes the background authorization form. You
must sign and complete the form before the background investigation and drug
screen can commence. Once we receive the executed Background Authorization form,
you will receive an email from Pembrooke with instructions for the drug screen
process and a Chain of Custody ID number for specimen collection.


To find the nearest LabCorp location, please go online to www.labcorp.com, go to
the “I am a Patient” locator tab, and click on “Find a lab”. Type in your street
address, city, state and zip code and make sure the testing service selection is
“Routine clinical laboratory collections”, then click “Search”. The lab
locations in proximity to your address will be shown. No appointments are
necessary. Please make sure that you bring the Chain of Custody ID number and
photo identification, such as your driver’s license. If you cannot find a
location that is close to you, please call 1-800-247-0717, Monday – Friday from
6am to midnight (CST).


The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company's rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.


As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential information or trade secrets. While you have not made
the Company aware of any such information in your possession, we urge you to
abide by this prohibition if such information is currently in your possession.




Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. By your acceptance of this offer, you represent
that you are not a party to any non-disclosure, restrictive covenant or
invention assignment agreements currently in effect. If you become aware of any
such agreements to which you are a party, by your acceptance of this offer, you
agree to provide us with a copy of such additional agreements.


As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign this letter to
indicate your acceptance and return one copy along with the above-referenced
agreements in the enclosed self-addressed envelope.


Bill, I am delighted to extend this offer to you and look forward to an exciting
and mutually rewarding business association. We look forward to your joining
MiMedx. Please feel free to contact me via email or on my cell phone at
404-796-5670 if you have any questions.


Sincerely,


/s/ Lee Ann Lawson


Lee Ann Lawson
Senior Vice President, Human Resources




cc:     Timothy R. Wright
Peter M. Carlson




              
ACCEPTANCE
I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.


/s/ William L. Phelan

--------------------------------------------------------------------------------

William L. Phelan








Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com